Nichols, J.
This is an appeal from a judgment for damages for the conversion of an automobile.
*703The only question which appellant attempts to present is as to the sufficiency of the evidence. Conceding, without deciding, that appellant’s brief shows that the evidence is in the record, a question not presented by appellee, we have carefully examined the purported evidence contained in appellant’s original brief and reply brief, as supplemented by appellee in his brief, and we hold that the same abundantly supports the finding and judgment of the trial court.
The judgment is affirmed.